Citation Nr: 9909078	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-03 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral varicose 
veins. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  The case has since been transferred to the 
jurisdiction of the VA Regional Office in Indianapolis, 
Indiana.

In June 1997 the Board issued a decision denying claims for 
entitlement to a rating in excess of 10 percent for service-
connected residuals of surgery to correct a right saphenous 
neuroma, entitlement to a compensable rating for service-
connected varicose veins, and entitlement to a temporary 
total rating beyond October 31, 1989, for a period of 
convalescence. 

The veteran appealed the June 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
On August 5, 1998, the Court issued an Order, granting a 
joint motion entered into between the Secretary of Veterans 
Affairs and the veteran, vacating the Board's decision with 
respect to the issue of entitlement to a compensable rating 
for service-connected bilateral varicose veins and dismissing 
the appeal as to the remaining issues.  [redacted]. 


REMAND

In the joint motion granted by the August 5, 1998 Order of 
the Court, it was noted that, subsequent to the Board's 
decision, but during the pendency of the appeal to the Court, 
applicable VA rating criteria governing the cardiovascular 
system had been amended.  Accordingly, it was noted that 
remand was necessary in order to follow the Court's holding 
in Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Further 
development was deemed warranted, to include examination by 
the appropriate specialist and pursuant to the VA's 
Physician's' Guide for Disability Evaluation Examinations 
(Physician's Guide).

Aware that the Court has granted the joint motion requiring 
that further examination comply with the Physician's Guide, 
the Board notes that the Physician's Guide has been rescinded 
and physicians at VA facilities no longer have access to the 
electronic version of the Physician's Guide.  The 1985 paper 
version of the Physician's Guide was rescinded in September 
1994 by the VA Veterans Health Administration, IB 11-56 Supp. 
No. 4 (Sept. 9, 1994).  Automatic Medical Information 
Exchange (AMIE) worksheets currently utilized by healthcare 
professionals employed by the Veterans Health Administration 
incorporate the clinical guidelines currently in effect for 
evaluating disabilities.  See generally VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part VI, chapter 1 (May 19, 1997).  The Board 
believes that use of current VA clinical guidelines for 
evaluating disabilities to be in compliance with the intent 
of the ordered development.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who have treated him in recent years for 
service-connected bilateral varicose 
veins.  Thereafter, in light of the 
response received and after obtaining 
any necessary authorization, the RO 
should take appropriate action to obtain 
copies of any pertinent clinical records 
which have not been previously secured.  
Regardless, the RO should obtain all 
pertinent medical records reflecting 
treatment of the veteran in recent years 
from the VA Medical Center in 
Indianapolis, Indiana.

2.  The RO should arrange for a 
comprehensive VA vascular examination of 
the veteran, by the appropriate 
specialist(s), in order determine the 
severity of his bilateral varicose veins.  
The examination should be performed in 
accord with the appropriate AMIE 
worksheets currently in effect.  All 
indicated studies should be performed.  
The claims file and a copy of this REMAND 
must be made available to the examiner 
prior to the requested examination.  The 
examiner is requested to indicate in 
his/her report that review of the claims 
folders and the information contained in 
this remand was conducted.  The examiner 
should provide complete recitation of the 
specific findings with respect to all of 
the veteran's lower extremity symptoms, 
under what circumstances such symptoms 
occur, and whether varicose veins are 
present or absent from each lower 
extremity (above and below the knee).  
The examiner should provide the location, 
description (e.g., sacculation or other 
distortion), and measurements of actual 
varicosities.  The examiner should also 
describe accompanying manifestations of 
circulatory impairment such as edema, 
ulceration, and pigmentation.  Unless 
medically contraindicated, involvement of 
the deep circulation should be tested, 
and all the veteran's lower extremity 
symptoms, including any pain, aching, 
cramping, or fatigue, should be fully 
evaluated.  If possible, the examiner 
should also differentiate manifestations 
attributable to postoperative residuals 
of the veteran's right saphenous vein 
neuroma, peripheral neuropathy, and 
diabetes mellitus.  If the examiner is 
unable to differentiate such 
manifestations, the examiner is requested 
to explicitly state that fact in his/her 
report.  Rationale for any opinion 
expressed should be fully explained.

3.  The RO should review the examination 
report resulting from the above-
requested development and assess 
compliance with the above instructions.  
If the RO determines that the 
examination report does not adequately 
address the instructions contained in 
this REMAND, the report should be 
returned to the examiner for corrective 
action.

4.  After undertaking any further 
indicated development, the RO should 
readjudicate the issue of entitlement to 
an increased rating for bilateral 
varicose veins.  In readjudicating this 
claim the RO should consider the revised 
criteria pertaining to the evaluation of 
disabilities of the cardiovascular 
system, which became effective on January 
12, 1998, as well as the criteria 
effective prior to January 12, 1998, 
rating the veteran under the criteria 
most favorable to him.  Karnas.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise notified by 
the RO.  By this remand the Board intimates no opinion as to 
any final outcome warranted.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

